DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “payload positioned in the blade rotation area outside of the blade effective area” (of claims 3 and 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note that while the rotor blades are shown such that the blade rotation area is shown and a blade effective area can be understood, a discrete “blade effective area” as a physical space is not shown. One might interpret the effective area to be the combined surface areas of each blade, but that would place the payload in between the rotor blades, which is not shown and which is unusual enough to merit depiction in the drawings. Since the payload itself is not referenced in the specification as being in the drawings, this confusion cannot be resolved.
The drawings are objected to for the improper use of shading. Shading is permitted under 37 C.F.R. 1.84(m) if it aids in understanding the invention and if it does not reduce legibility; “Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings.” The drawings do not appear to follow these guidelines for shading. Furthermore, solid black shading areas are only permitted when used to represent bar graphs or color. See figs. 1, 2, 4, 5, and 14A 
However, the drawings appear to be the grayscale conversion of color drawings or photographs. In the event that photographs or color drawings are the only practical medium for illustrating the claimed invention, 37 C.F.R. 1.84(a)(2) and (b)(1,2) set forth the requirements for submitting color drawings and photographs. No petition under 37 C.F.R. 1.84(a)(2) has been received or granted to accept color drawings. It does not appear that photographs or color drawings are the only practical medium for illustrating the claimed invention, nor do the drawings appear to be of sufficient quality such that all details are reproducible in black and white.  “Note that good quality copies are acceptable if the lines are uniformly thick, black, and solid” MPEP 608.02, section V. See also 37 C.F.R. 1.84, MPEP 608.02.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-5 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13: it is unclear how the payload can be within the rotation area but outside of the effective area, aside from being located between the blades, presuming the effective area is defined by the area of each blade.
Regarding claims 4 and 14: this claim introduces at least one first rotor magnet and at least one second rotor magnet (last two paragraphs) but “at least one rotor magnet” is recited in parent claim 1 (second to last paragraph), making it unclear whether the rotor magnets in this claim are separate and additional to the rotor magnets of claim 1.
Regarding claims 5 and 15: there is insufficient antecedent basis for the limitations "the at least one third rotor magnet" in line 1 or “the one or more propulsion magnets” in line 2.  There is insufficient antecedent basis for this limitation in the claim. No other claims introduce these limitations either; claims 5 and 15 should be amended to introduce the third rotor magnet and the propulsion magnets.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-11 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Nunnally (US 7,410,123 B2).
Regarding independent claims 1 and 11: Nunnally teaches a system and vehicle (10), comprising: 
a stator (figs. 6, 8: 16), comprising: 
a plurality of stator magnets (40) circumferentially arranged along a surface of the stator (c. 4, ℓ. 19-36, and such as shown in figs. 12, 17); and 
a rotor (at lower rotor 20) configured to rotate about a rotational axis (fig. 5: the rotational axis would be a vertical line through the center of the aircraft; this axis is to the right in figs. 6 and 8), the rotor having an annular rotor base (rotor hub 36) surrounding the stator and comprising a plurality of rotor segments (of lower rotor 20; c. 5, ℓ. 50 gives the number of sectors), each rotor segment including 
a sidewall (at 36) spaced from the rotational axis having a first surface and a second surface opposite the first surface (figs. 6, 8: rotor hub 36 has a first surface at the left, outer radial side, and a second surface at the right, inner radial side which faces the stator); 
at least one rotor magnet (middle magnet 44) coupled to the side wall along the first surface (figs. 6, 8), the rotor configured to be driven by the plurality of stator magnets via respective magnetic fields of the plurality of stator magnets interacting with the at least one rotor magnet (c. 4, ℓ. 37-59); and 
at least one rotor blade (an individual blade 20) having a first blade end (fig. 6: at 36) coupled with the second surface of the sidewall (see fig. 6) and a second blade end (fig. 6: at 74), the first end and second defining a rotor blade length (c. 5, ℓ. 53: “Airfoil length” in table 1 is given as 1.2 m or 2 m for two embodiments), the second end and rotational axis defining a radius of rotation (c. 5, ℓ. 48: “Rotor Hub diameter” in table 1 is given as 5 m or 10 m for two embodiments for radii of 2.5 and 5 m, giving 2.5+1.2 = 3.7 m and 5+2 = 7 m), a ratio of the rotor blade length to the radius of rotation of the tip being less than or equal to 0.75 (1.2/3.7 = 0.32 and 2/7 = 0.29; ratios for both embodiments are less than 0.75).
Regarding claims 6 and 16: Nunnally provides the system of claim 1 and vehicle of claim 11, wherein the rotor segments are contiguous (c. 4, ℓ. 29-36: the rotor hub 36 forms a full circular structure; see also figs. 9-10, 12, 17-19, 21).
Regarding claims 7 and 17: Nunnally provides the system of claim 1 and vehicle of claim 11, further comprising: at least one castor wheel coupled with the rotor extending between the rotor and the stator to separate the rotor from the stator (c. 8, ℓ. 55-57).
Regarding claims 8 and 18: Nunnally provides the system of claim 1 and vehicle of claim 11, wherein the plurality of rotor segments are a plurality of first rotor segments (figs. 6, 8: upper blades 20), the rotor further comprising a plurality of second rotor segments (figs. 6, 8: lower blades 20).
Regarding claims 9 and 19: Nunnally provides the system of claim 8 and vehicle of claim 18, wherein the plurality of first rotor segments are configured to rotate in a first direction about the rotational axis, and wherein the plurality of second rotor segments are configured to rotate in a second direction about the rotational axis opposite the first direction (c. 4, ℓ. 61-63).
Regarding claims 10 and 20: Nunnally provides the system of claim 1 and vehicle of claim 11, wherein the rotor generates lift when driven by the plurality of stator magnets (c. 6, ℓ. 20-26: rotating airfoils generate lift).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally (US 7,410,123 B2).
Regarding claims 2 and 12: Nunnally provides the system of claim 1 and vehicle of claim 11, wherein: 
the at least one rotor blade includes a plurality of rotor blades (fig. 1: blades 20), second ends of the plurality of rotor blades defining a first perimeter (near the outer circle in fig. 1, or near 74 in fig. 6), the sidewall defining a second perimeter (near the inner circle in fig. 1, or near 36 in fig. 6), a blade rotation area defined in a first plane between the first perimeter and the second perimeter (visible in fig. 1; c. 5, ℓ. 48: the radius of the second perimeter, r2 = 2.5 or 5; c. 5, ℓ. 53: the radius of the first perimeter, r1 = 3.7 or 7; the rotation area would be π(r22-r12) = π(3.72-2.52) = 7.44π or 23.4 m2 for the light embodiment, and π(72-52) = 24π or 75.4 m2 for the heavy embodiment); 
the plurality of blades defining a blade surface area in the first plane (c. 5, ℓ. 57: “Airfoil area” in table 1 is given as 0.6 m2 or 1 m2 for two embodiments; c. 5, ℓ. 61: table 1 gives 12 and 28 blades for the two embodiments, resulting in 12×0.6 = 7.2 m2 for the light aircraft and 28×1 = 28 m2 for the heavy aircraft); 
the plurality of blades defining a blade effective area as a ratio of the blade surface area to the blade rotation area (7.2/23.4 = 0.31 for the light aircraft and 28/75.4 = 0.37 for the heavy aircraft). 
Nunnally does not give an example of an aircraft having a blade effective area greater than or equal to 0.4, but the heavy aircraft embodiment given by Nunnally in table 1 has a blade effective area of 0.37 (as derived above), which is very close to 0.4. Nunnally does teach that lift is proportional to the square of the blade velocity and recommends using more blades of shorter length rotating about a larger diameter compared with conventional rotor blades of the prior art (c. 6, ℓ. 12-26). Nunnally also teaches that the larger diameters of the rotor hub permit the use of a greater number of rotor blades, providing greater total lift (c. 11, ℓ. 10-24).
The blade effective area tends to increase with a larger number of rotor blades (if the effective area EA = surface area SA / rotation area RA and the surface area SA = the number of blades n × area A per blade) and would tend to decrease with an increase in the diameters of the system (since the rotation area RA = π(blade tip radius r22 - rotor hub radius r12) but the trend seen from the data given in table 1 (c. 5, ℓ. 40–66) shows that the effective area can still increase, along with the total life, with an increase in the size of the rotor (as derived above, going from 0.31 to 0.37 with increasing rotor hub, rotor blade length, number of rotor blades, and total lift). Since Nunnally teaches generally that larger rotor hubs permit a greater number of rotor blades, leading to greater total lift, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have configured the rotorcraft of Nunnally with a larger diameter rotor hub and a greater number of rotor blades, leading to a blade effective area greater than or equal to 0.4, for the purpose of increasing the total lift generated by the rotorcraft, and as part of routine optimization of the rotor size. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that Nunnally discusses how increasing the diameters and number of rotor blades is advantageous, these are considered to be result effective variables.
Regarding claims 3 and 13, as best understood: Nunnally provides the system of claim 2 and vehicle of claim 12, further comprising: a payload (such as shown at 24 in figs. 2-4) positioned in the blade rotation area outside of the blade effective area (cargo area 23 is radially within the blade rotation area and outside of the blade effective area).

Claim(s) 4-5 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nunnally (US 7,410,123 B2) in view of Kling (US 3,997,131 A).
Regarding claims 4-5 and 14-15: Nunnally provides the system of claim 1 and vehicle of claim 11, wherein 
the annular rotor base (at 36) further comprises a first rotor wall (top fork of 36) extending from a first end of the sidewall and towards the rotational axis (see figs. 6, 8), and a second rotor wall (bottom fork of 36) extending from a second end of the sidewall and towards the rotational axis (see figs. 6, 8), the second rotor wall spaced from the first rotor wall (see figs. 6, 8), the rotor defining a rotor axis through the first rotor wall and the second rotor wall and parallel to the rotational axis (figs. 6, 8: a vertical line may be drawn parallel to the rotational axis and passing through both forks of 36); 
the rotor further comprises 
at least one first rotor magnet (top 44) coupled with the first rotor wall (figs. 6, 8), the at least one first rotor magnet configured to maintain a first space between the first rotor wall and the first stator magnet along the rotor axis (c. 4, ℓ. 37-59); and 
at least one second rotor magnet (bottom 44) coupled with the second rotor wall (figs. 6, 8), the at least one second rotor magnet configured to maintain a second space between the second rotor wall and the second stator magnet along the rotor axis (c. 4, ℓ. 37-59).
In the embodiment of figs. 6 and 8, Nunnally provides on the stator a series of alternating support coils 38 and drive coils 40 and does not provide, separate from one or more propulsion magnets, dedicated first and second stator magnets which interact with the first and second rotor magnets. Nunnally does teach in fig. 7 an arrangement where support coils 38 are located on the stator above and below the rotor magnets, but in this embodiment the rotor has only a single series of magnets 44. Nunnally accordingly fails to teach a combined embodiment where the stator has first and second stator magnets and one or more propulsion magnets in combination with a rotor having first, second and third rotor magnets which interact with the first, second and propulsion stator magnets.
Kling teaches a rotorcraft with magnetically driven rotors (abstract) wherein the magnetic drive interaction comprises on the radially inner side (at 36) a first inner magnet (top 44′), a second inner magnet (bottom 44′), and one or more propulsion magnets (41) configured to output a magnetic field which interacts with at least one third outer magnet to rotate a rotor about a rotational axis (c. 15, ℓ. 33-51); on the radially outer side (at 34) a first outer magnet (43′) coupled with a first wall (top fork of 35) and configured to maintain a first space between the first wall and the first inner magnet (c. 15, ℓ. 52-58: the support hoops of the rotors are journaled by magnetic bearings including magnetic bearings 43′ and 43″); a second outer magnet (43″) coupled with a second wall (bottom fork of 35) and configured to maintain a second space between the second wall and the second stator magnet (c. 15, ℓ. 52-58); and at least one third outer magnet (40) coupled with a rotor base (vertical portion of 35) and spaced from the one or more propulsion magnets (see fig. 3), the radially outer rotor configured to be driven by the propulsion magnets via a magnetic field of the one or more propulsion magnets interacting with the at least one third outer magnet (c. 15, ℓ. 33-51: “The individual units 41, 42 form electromagnetic poles whose fields cooperate with the permanent magnets 40. By applying correspondingly regulated currents to the pole units 41, 42 in the aforecited manner, a rotary field may be produced which causes the outer rotor, together with the inner rotor, to form an electromotor and the two rotors are driven in counter-rotation due to the action of the rotary field”).
Though in the embodiment of fig. 3, the first and second inner magnets and propulsion magnets are mounted on another rotor, Kling does disclose the application of this system on the stator itself, for example in figs. 6-9 and 15-17 and in c. 2, ℓ. 41–c. 3, ℓ. 23. Further, it is considered within the level of ordinary skill in the art to apply the configuration of magnets of the embodiment of fig. 3 of Kling to a stator and rotor such as in Nunnally. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have modified the stator of Nunnally to have first and second stator magnets aligned with the first and second rotor magnets and propulsion magnets aligned with the third rotor magnets as taught by Kling with the benefit that the first and second stator magnets may be tailored for the purpose of acting as magnetic bearing, as disclosed by Kling (c. 9, ℓ. 34-52), such that the propulsion magnets may be tailored to the purpose of driving the rotors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lemont et al. (US 5,393,197 A), Lemont (US 5,292,088 A) and Hanson et al. (US 4,370,097 A) teach propellers having solidity ratios greater than 0.4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 11:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647